Title: From Thomas Jefferson to Henry Dearborn, 3 December 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Th:J. to Genl. Dearborne
                            
                            Dec. 3. 07.
                        
                        The answer to M. de la Croix is obviously that it is premature to say any thing about appoint[ment] to an army
                            as yet. but I have thought it not amiss to comm[unic]ate to you his letter, as it may be worth while to enquire in what way
                            he can be used, if in any way. perhaps he may be an engineer. but how I shall return his certificate I know not, as he has
                            given no date of time or place to his letter. Affectly. salutns.
                    